Exhibit 21 FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES List of Subsidiaries of Registrant Subsidiary & Name under which business is performed Jurisdiction of Incorporation Frequency Electronics, Inc. Delaware FEI Communications, Inc. Delaware FEI Government Systems, Inc. Delaware FEI Realty, Inc. (Inactive) Delaware Monitor Corp. (Inactive) Delaware FEI Zyfer, Inc. Delaware FEI-Elcom Tech, Inc. Delaware Gillam-FEI, s.a. Belgium Satel-FEI, s.a. France Frequency Electronics, Inc. Asia People’s Republic of China
